The breach assigned was the nonpayment by Hill of money paid into his office by the sheriff, upon a writ of fieri facias which issued in favor of the relator. Upon the trial it appeared that the payment was made to Hill the Saturday before the return day of the writ, and that he gave a receipt for it, which he signed as clerk.
His Honor, Judge Daniel, instructed the jury that a payment made to a clerk in the vacation was not a payment to him in virtue of his office, and therefore not within the condition of the bond. A verdict being returned for the defendant, the relator appealed. *Page 282 
A payment to the clerk under the circumstances stated in this case was a payment to him in virtue of his office, and his receipt is direct proof in what character he received it, and how the sheriff paid it. This is strengthened by the time of payment, and by the execution against the defendant in the original suit.
Let the judgment be reversed.
(427)